UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                 7/6/2021
FRANK PERROZZI, JR.,

                                  Plaintiff,                                      OPINION

             – against –                                                    1:19-cv-7790 (KHP)

ANDREW M. SAUL, COMMISSIONER OF SOCIAL
SECURITY

                                  Defendant.

KATHARINE H. PARKER, United States Magistrate Judge

        On December 27, 2018, this case was remanded to the Commissioner of Social Security,

pursuant to sentence four of 42 U.S.C. § 405(g), for the purpose of conducting further

administrative proceedings. (ECF Nos. 17-18.) On April 24, 2020, the parties stipulated to

Plaintiff’s counsel’s receipt of $875.00 in fees pursuant to the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412 (the “Motion”). (ECF No. 20.) On June 27, 2021, Plaintiff’s counsel

filed a motion for additional fees and costs pursuant to 42 U.S.C. § 406(b).1 (ECF. Nos. 21-22.)

The Commissioner does not object to the fee request. (ECF No. 23.)


42 U.S.C. § 406(b) provides:

        Whenever a court renders a judgment favorable to a claimant under this subchapter
        who was represented before the court by an attorney, the court may determine and
        allow as part of its judgment a reasonable fee for such representation, not in excess of
        25 percent of the total of the past-due benefits to which the claimant is entitled by
        reason of such judgment ....




1
 The Commissioner concedes that the motion was timely filed under Sinkler v. Comm’r of Soc. Sec., 932 F.3d 83, 89
(2d Cir. 2019) (holding that 14-day filing period commences upon claimant’s receipt of notice of benefits
calculation and that this deadline is subject to equitable tolling by the district courts).

                                                       1
42 U.S.C. § 406(b)(1)(A). Factors relevant to a request for approval are summarized in this

Court's decision in Blizzard v. Astrue. They include: “1) whether the attorney's efforts were

particularly successful for the plaintiff, 2) whether there is evidence of the effort expended by

the attorney demonstrated through pleadings which were not boilerplate and through

arguments which involved both real issues of material fact and required legal research, and

finally, 3) whether the case was handled efficiently due to the attorney's experience in handling

social security cases.” Blizzard v. Astrue, 496 F. Supp. 2d 320, 323 (S.D.N.Y. 2007) (citation

omitted). The law permits counsel to charge fees of up to twenty-five percent of the past due

benefits so long as the fees are reasonable. Gisbrecht v. Barnhart, 535 U.S. 789, 795 (2002). A

lodestar method, which considers whether the rate charged and time spent were reasonable,

need not be employed if there is no reason to question the terms of the contingency fee

agreement between the lawyer and plaintiff or the character of the representation provided.

Id. at 806-08.

       All the factors weigh in favor of the fee request here. The fee of $11,866.00 is not more

than twenty-five percent of past due benefits and would yield an hourly rate of $340.59 based

on the expenditure of 34.84 hours of attorney time spent on Plaintiff’s social security cases.

Plaintiff’s attorneys were successful in that they obtained an award of benefits. Counsel

submitted detailed, non-boilerplate memoranda of law in support of Plaintiff’s case in the

district court and the memoranda contained extensive factual and legal analysis. His attorneys

handled the case efficiently and without unnecessary litigation. And, the benefits received by

the claimant are not disproportionate in comparison to the amount of time counsel spent on

the case. Blizzard, 496 F. Supp. 2d at 322. The hourly rate of $340.59 is not “so outside the


                                                 2
bounds of reasonableness as to require a reduction.” Id. at 325 (approving fee that resulted in a

$705 hourly rate); see also Bate v. Berryhill, No. 18-CV-1229 (ER), 2020 U.S. Dist. LEXIS 25554, at

*8 (S.D.N.Y. Feb. 12, 2020) (approving de facto hourly rate of $1,506.32 based on 24.4 hours of

attorney time and efficient and competent work of counsel, which prompted SSA to offer

voluntary remand following filing of motion for judgment on the pleadings); Valle v. Colvin, No.

13-CV-2876 (JPO), 2019 U.S. Dist. LEXIS 82180, at *9 (S.D.N.Y. May 15, 2019) (approving

uncontested 406(b) attorney fee award of $23,969.88 for 22.2 hours of attorney work as

reasonable considering efficiency of counsel and risk of non-payment); Mills v. Berryhill, No. 15-

CV-5502 (DLI), 2019 U.S. Dist. LEXIS 59552, at *5 (E.D.N.Y. Apr. 5, 2019) (approving $37,993.25

for 37.7 hours of work: “Although this amount appears considerable relative to the hours

worked, it falls within the range of awards found both ‘reasonable’ and as not constituting a

windfall under § 406(b) by other courts in this Circuit”). The hours worked are also reasonable

given the nature of the services provided in Plaintiff’s two district court cases.

         The only adjustment that should be made is that the fee amount should be reduced by

$6,475.00—the amount Plaintiff’s counsel previously received in EAJA fees awarded.2

Accordingly, the motion for approval of attorney's fees (ECF Nos. 21-22.) is granted in the

amount of $5,391.00 ($11,866.00 - $6,475.00 = $5,391.00).

SO ORDERED.

    Dated:   July 6, 2021
             New York, New York

                                                                       KATHARINE H. PARKER
                                                                      United States Magistrate Judge

2
 The Commissioner’s letter at ECF No. 23 states that Plaintiff’s counsel received fees in the amount of $6,475.00 in
EAJA fees.

                                                         3
